In an action, inter alia, to recover damages for medical malpractice, the plaintiff appeals from so much of an order of the Supreme Court, Queens County (Durante, J.), entered April 24, 1990, as imposed a monetary sanction for the failure to comply with a prior order of the court.
Ordered that the order is affirmed insofar as appealed from, with costs.
*666Under the circumstances of this case, the imposition of a monetary sanction was appropriate (see, Roeder v Allstate Ins. Co., 115 AD2d 469; Arndt v Merrick Shopping Center, 103 AD2d 788). Thompson, J. P., Kunzeman, Eiber, Rosenblatt and Ritter, JJ., concur.